ORDER
PER CURIAM.
Michael Vrabel appeals from the judgment granting in part and denying in part the parties’ cross-motions to enforce various provisions regarding property distribution in the 2012 judgment dissolving his marriage to Annette Vrabel. We find the judgment is supported by substantial evidence and is not against the weight of the evidence, and there is no error of law. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).